Citation Nr: 9921403	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on appeal.  
The veteran retired in December 31, 1994 after completing nearly 
18 years of active military service. 

In addition, the Board notes that the veteran was scheduled for a 
personal hearing before a traveling member of the Board in June 
1999.  However, although the veteran's mailed hearing notice was 
not returned as undeliverable, he failed to appear for the 
hearing and there was no request by either the veteran or his 
representative to reschedule the hearing.  As such, the veteran's 
request for a hearing before a traveling member of the Board is 
considered withdrawn and the Board will proceed with review on 
the present record.  See 38 C.F.R. § 20.702 (1998).


FINDING OF FACT

There is no competent medical evidence that indicates the veteran 
currently suffers from a back disorder which is related to his 
period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for a 
back disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (1998).  In addition, service connection may 
be granted for specific diseases or conditions which are, by law, 
presumed to have been incurred during service if manifested to a 
compensable degree within a specified period of time, generally 
one year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  

Furthermore, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during service 
or during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Thus, the 
claimant is required to establish a nexus between the claimed 
disability and his/her active military service, even if a 
continuity of symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 
10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for service 
connection to be well grounded.  First, there must be competent 
evidence of a current disability. Second, there must be medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, there 
must be medical evidence of a nexus or relationship between the 
in-service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining whether a 
claim is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's service medical records indicate that he complained 
of back pain in 1982.  Muscle strain was diagnosed.  This 
apparently resolved without further sequelae because the 
remainder of said records are negative for either treatment or 
complaints regarding any back problems.  Moreover, the report of 
the veteran's November 1994 retirement examination indicates that 
his spine was normal at that time.

As to the post-service evidence, medical records from the North 
Chicago VA Medical Center (VAMC) dated from November 1995 to June 
1998, and records from the Hines VAMC dated from January 1997 to 
October 1997 describe the treatment the veteran has received over 
time for various disorders including, but not limited to, back 
problems.  Specifically, the records include November 1996 
medical notations from the North Chicago VAMC revealing he was 
diagnosed with small herniated nucleus pulposus (HNP) at L4-L5, 
and large HNP at L5-S1.  As well, April 1997 notations from the 
Hines VAMC indicate that he underwent a microdiscectomy of L5-S1, 
and January 1997 notations show that he had narrow spaces at L4-
L5/L5-S1 with osteoarthritic changes.  

An August 1996 radiology report from the Tri-Hospital MRI Center 
indicates that an MRI of the veteran's spine showed he had small 
central and slightly to the right focal disc herniation at L4-L5 
which caused slight impingement upon the lateral recess at that 
level, as well as had large posterolateral and to the left disc 
herniation at L5-S1.  

The record also contains various statements, made in 
correspondence and during the June 1998 appeal hearing at the RO, 
by the veteran, his representative and his wife tending to link 
the veteran's current back disorder to his period of service.  
Lastly, the veteran submitted copies of a medical article 
discussing degenerative joint disease.  In this regard, the Board 
notes that the U.S. Court of Appeals for Veteran's Claims (Court) 
has held that a medical article including generic statements to 
the effect that a medical condition or disease is characterized 
by certain symptomatology is insufficient to establish a nexus 
between the medical condition and the purported symptomatology.  
Such evidence would not provide a link because it fails to 
address the likelihood that a person who had manifested a 
particular symptom would later be found to have the disease in 
question.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

After a review of the claims file, the Board finds that the 
record does not contain any evidence that the veteran's current 
back disorder is related to his military service.  Specifically, 
the veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between his current back disorder and his military service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In addition, the Board observes that the earliest 
evidence of the veteran arthritis of the back is contained in the 
report of the MRI conducted in August 1996.  This is consistent 
with the VA treatment report dated October 28, 1996, which 
reflects the veteran's complaints regarding a seven month history 
of low back pain.  This indicates the onset of a chronic low back 
disability more than one year following his discharge from 
service.  Thus, the veteran is not entitled to service connection 
on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.    

Thus, in the absence of competent medical evidence to support the 
claim of service connection for a back disorder, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial individual 
that his claim is well grounded, and thus, the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991). 

In arriving at this conclusion, the Board took into consideration 
the various statements by the veteran, his representative and his 
wife tending to link his current claimed disorder to his period 
of service.  However, the Board notes that none of these 
individuals, as laypersons, is qualified to offer a medical 
opinion regarding the existence of a disability or as to the 
etiology of any such disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, which held that a 
veteran does not meet the burden of presenting evidence of a well 
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by persons 
not competent to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial burden of 
submitting evidence which would well-ground his claim of service 
connection, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps v. Gober, 
126 F. 3d 1464, 1468 (1997).  Giving the benefit of the doubt to 
a claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA has a 
duty to assist the claimant until he or she meets his or her 
burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  In 
addition, the law is clear that the veteran may be considered for 
a VA examination, pursuant to 38 C.F.R. § 3.326, only after his 
claim is determined to be well grounded.  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996), and that is not the case here.  As 
such, the VA has no duty to afford the veteran a VA examination 
until he establishes that his claim is well grounded. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his claims 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a low back disorder is denied.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

